DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Gustin et al. (USP 5,196,620).
Regarding claim 10
Gustine discloses the use of municipal solid waste ash, including bottom ash, in the manufacture of an aggregate, comprising processing the bottom ash to remove unprocessable components, and crushing (i.e. grading) to a desired size and magnetically separating the magnetic material from the processed bottom ash, then mixing the processed ash with cement or other binders (abstract). 
Although, Gustin does not explicitly teach grading the aggregate to fit the size distribution of a typical lightweight aggregate material used in precast concrete applications, Gustin does teach crushing to desired size (i.e. grading) and typical size used of aggregate is not defined and is seen to read on any sized aggregate used in the concrete industry, making this limitation obvious if not anticipated.
Further, the limitation of being used in a precast concrete application, it is noted that this is a desired or intended use, and does not further differentiate the claims from the prior art, as long as the prior art material could be used in the same application.
Allowable Subject Matter
Claims 1-9 and 11-12 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  With respect to independent claim 1, none of the prior art fairly teaches or suggest a process for synthesis of a waste-derived CQO2-activated clinker, which comprises firing nodules at temperatures between 1000 - 1100°C for a time sufficient to obtain CO2-reactive clinker phases within the nodules, cooling the clinker nodules, and reducing to powder to obtain a clinker powder; wherein the nodules are agglomerates of a stoichiometric mix of uniformly-sized powders of municipal solid waste (MSW) incineration residues; wherein the stoichiometric mix respects the primary compositional requisite of containing the elements Ca, Al, and Si expressed in their oxide forms within the ranges of 35 - 45 wt.% CaO, 2-8 wt.% Al2O3, and 12 — 20 wt.% SiO2: wherein the remaining portion of the stoichiometric mix optionally comprise oxides or compounds of Mg, Fe, Na, K, P, S, C, and Cl: wherein the final stoichiometric mix has a total-sulfur content of 1 to 10 wt.%, total-carbon content of 2 to 20 wt.%, and a total-chlorine content of 2 to 15 wt.%. The prior art teaches similar waste ash products (see Gustin et al. USP 5,196,620), However, there is no teaching or suggestion to modify the prior art to arrive at the specifically claimed stoichiometries, in combination with the other limitations of the claim. As such independent claim 1 is seen as novel and non-obvious over the prior art, and deemed allowable.
With respect to the dependent claims, they are found to be allowable at least for the same reasons given above, and in further consideration of their additional limitations.
Conclusion.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES E MCDONOUGH whose telephone number is (571)272-6398. The examiner can normally be reached Mon-Fri 10-10.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 5712721177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAMES E. MCDONOUGH
Examiner
Art Unit 1734



/JAMES E MCDONOUGH/Primary Examiner, Art Unit 1734